 1   Maura Walsh Ochoa (SBN 193799)
     mochoa@ghlaw-llp.com
 2   David Kestenbaum (SBN 253749)
     dkestenbaum@ghlaw-llp.com
 3   GROTEFELD HOFFMANN LLP
     700 Larkspur Landing Circle, Suite 280
 4   Larkspur, CA 94939
     Telephone: (415) 344-9670
 5   Facsimile: (415) 989-2802

 6   Attorneys for Plaintiff
     AMERICAN FIRE & CASUALTY COMPANY
 7

 8                                UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10
     AMERICAN FIRE & CASUALTY                    )       Case No. 2:20-CV-00116-WBS-KJN
11   COMPANY a/s/o WILEY CHANDLER,               )
                                                 )
12                                               )       ORDER RE MODIFICATION OF PRE-
                     Plaintiff,                  )       TRIAL SCHEDULING ORDER
13                                               )
     v.
                                                 )
14
     FORD MOTOR COMPANY, a Delaware              )       Action Filed: November 8, 2019
15                                               )       Trial Date: July 26, 2022
     Corporation; and DOES 1 to 25, inclusive,
                                                 )
                         Defendants.             )
16
                                                 )       Case No. 2:20-CV-00325-WBS-KJN
17                                               )
                                                 )
18                                               )
     BYRON PAIZS,                                )
19                                               )
                     Plaintiff,                  )
20                                               )
     v.
                                                 )
21
     FORD MOTOR COMPANY, a Delaware              )
22   Corporation; and DOES 1 to 25, inclusive,   )
                         Defendants.             )
23                                               )
                                                 )
24                                               )
                                                 )
25                                               )
26
27

28

                    ORDER RE MODIFICATION OF PRETRIAL SCHEDULING ORDER

                                                     1
 1                                                 ORDER

 2          Based on the stipulation of the parties and good cause appearing, the Pre-trial Scheduling
 3   order of October 28, 2020 is modified as follows:
 4          Fact Discovery to be completed by:           October 8, 2021
 5          Plaintiff’s Expert Witness Disclosures by:     November 19, 2021
 6          Defense Expert Witness Disclosures by:       January 7, 2022
 7          Expert Discovery to be completed by:         March 11, 2022
 8           Dispositive motions to be filed by:         April 8, 2022
 9          Final Pre-Trial Conference:                  June 20, 2022 at 1:30 p.m.
10          Jury Trial (5 days):                         August 23, 2022 at 9:00 a.m.
11

12   IT IS SO ORDERED.
13
     Dated: May 3, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                     ORDER RE MODIFICATION OF PRETRIAL SCHEDULING ORDER

                                                     2
